 352DECISIONSOF NATIONALLABOR RELATIONS BOARDPhaostron Instrument and Electronic CompanyandCommunica-tionsWorkers of America, AFL-CIO.Case No. 21-CA-6199.May 4,1965DECISION AND ORDEROn March 3, 1965, Trial Examiner David Karasick issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action,as setforth in the attached Decision.Thereafter, Respond-ent filed exceptions to the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10 (c) of the Act, the Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatRespondent, Phaostron Instrument and Electronic Company, its offi-cers, agents,successors,and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.'1The first sentence below the signature line at the bottom of the Appendix is amendedto read: "This notice must remain posted for 60 consecutive days from the date of post-ing . . ." instead of "from the date hereof."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was heardbefore TrialExaminerDavid Karasick in LosAngeles,California, onFebruary 9,1965, upon a complaint allegingthatPhaostron Instru-ment and ElectronicCompany,herein called the Respondent,had engaged in unfairlabor practices in violation of Section 8(a)(1) and(5) of the National Labor Rela-tions Act, as amended,herein calledthe Act .1Upon the entire record,including consideration of briefsfiled on February 23,1965, by theRespondent and the General Counsel and a letter filedby the Union,and upon my observation of the demeanor of the witnesses,I herebymake thefollowing:'The complaint,issuedonOctober 29,1964, is based upon a charge filedon September 25, 1964.152 NLRB No. 37. PHAOSTRON INSTRUMENT AND ELECTRONIC COMPANY353FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE RESPONDENTThe Respondent, a California corporation engaged in the manufacture of electricalmeasuring instruments and associated measuring equipment,maintains its manufac-turing plant and principal office and place of business in South Pasadena, California.During the calendar year 1963, the Respondent, in the course and conduct of itsbusiness operations, sold and shipped from its South Pasadena, California, plantproducts valued in excess of $50,000 directly to customers located outside the State ofCalifornia.During the same period, the Respondent, in the course and conduct ofits business operations, purchased goods from outside the State of California valuedin excessof $50,000.The Respondent is, and at all times material herein has been,an employer engaged in commerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDCommunications Workers ofAmerica, AFL-CIO,herein called the Union, is alabor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The representation proceedingFollowing the filing of a petition in a representation proceeding in Case No. 21-RC-8329, the Respondent and the Union entered into an agreement for consentelection which was approved by the Regional Director for Region 21 on May 15,1963.The parties agreed that all production and maintenance employees, includingplant clerical employees, janitors, inspectors, leadmen and leadwomen, shipping andreceiving employees, and truckdrivers, but excluding all office clerical employees,professional employees, technical employees, watchmen, guards, and supervisors asdefined in the Act, constituted an appropriate bargaining unit. I find that the unit soagreed upon is appropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.Pursuant to the agreement for consent election an election was held on May 23,1963, among the employees of the Respondent.The Union was the only labororganizationon the ballot.As a result of the election, 155 votes were cast for theUnion, 162 were cast against the Union, and the ballots of 10 employees werechallenged.The challenged ballots were thus sufficient to affect the results of theelection.The 10 challenged ballots were cast by employees who had been dischargedby the Respondent prior to the election.Following the filing of charges by the Union in Cases Nos. 21-CA-5332-1 and21-CA-5332-2, alleging that the 10 employees in question had been discriminatorilydischarged, the charges with respect to 2 of the employees in question were subse-quently withdrawn and a complaint with respect to the remaining 8 employees wasissued by the Regional Director for Region 21.2On April 23, 1964, the Board issued its Decision and Order in Case No. 21-CA-5332-1,3 in which it found that the Respondent had discriminatorily dischargedthe eight employees as to whom the complaint had been issued and provided fortheir reinstatementwith backpay.On April 30, 1964,the Regional Director issued a report on challenged ballots inwhich he upheld the challenges with respect to the two discharged employees as towhom charges had originally been filed but subsequently withdrawn and overruled thechallenges with respect to the eight remaining employees who were found by theBoard to have been discriminatorily discharged in violation of Section 8(a)(3) ofthe Act.On May 4, 1964, the Regional Director counted the eight ballots of the employeeswho had been found by the Board to have been discriminatorily discharged.All 8 ofthese votes were cast for the Union, and the Regional Director on the same day issueda revised tally of ballots showing that 163 votes had been cast for the Union and 162votes had been cast against the Union.On May 8, 1964, in accordance with the revised tally of ballots, the RegionalDirector certified the Union as the statutory representative of the Respondent'semployees.2All of the charges in Case No 1-CA-5332-2 and so much of the charges in 21-CA-5332-1 as related to one of the employees named therein were withdrawn8 146 NLRB 996.7 89-730-66-col 152-24 354DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The refusal to bargainOn May 22, June 5, and July 16, 1964, the Union addressed letters to the Respond-ent, which the latter received thereafter in the due course of mail, requesting that theRespondent meet and confer with the Union for the purpose of negotiating acollective-bargaining agreement.The Respondent neither replied to the letters inquestion nor thereafter met with the Union.On August 25, 1964, the Board filed with the United States Court of Appeals forthe Ninth Circuit a petition for enforcement of its order in Case No. 21-CA-5332-1.Following the filing of briefs and argument on February 4, 1965, the matter wassubmitted and the case is now awaiting the decision of the court.C. Concluding findingsThe Respondent contends that the Union did not represent a majority of theemployees in an appropriate bargaining unit on May 22, June 5, or July 16, 1964,because: (1) The Board's Order in Case No. 21-CA-5332-1 is invalid and thereforethe challenges of the eight employees involved should have been upheld; and (2) theelection was held more than a year prior to the time the Union made its first demandfor recognition and bargaining.With respect to the first ground advanced by the Respondent for its refusal to bar-gain, it argues that the Board was in error in finding that the eight employees whocast challenged ballots were discriminatorily discharged and that, since a determina-tion of that issue is now pending before the Court of Appeals for the Ninth Circuit,no further action may be taken in this proceeding until the court has rendered itsdecision.The issue thus raised has been decided contrary to the Respondent'sposition.4The Respondent's second ground for contesting the majority of the Union wasadmittedly raised for the first time at the hearing and therefore cannot be relied uponas a reason which impelled it to refuse to bargain when the Union made its requestssome months earlier. But even if that were not true, it is established that the date ofcertification rather than the date of election marks the beginning of the period duringwhich an employer must recognize and bargain with a certified Union.5Accordingly, I find that at all times since May 8, 1964, the Union has representeda majority of the employees of the Respondent in the unit heretofore found appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act and that at all times since on or about May 22, 1964, the Respondent hasdeclined to recognize and bargain with the Union as the statutory representative ofthe employees in such unit and thereby has engaged in conduct violative of Section8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.The Respondent is, and has been at all times material herein, an employerengaged in commerce and in operations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is, and has been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees, janitors, inspectors, leadmen andleadwomen, shipping and receiving employees, and truckdrivers employed at theRespondent's South Pasadena, California, plant, but excluding all office clericalemployees, professional employees, technical employees, watchmen, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.4.The Union has been at all times since May 8, 1964, and now is, the exclusiverepresentative of the employees in the aforesaid unit within the meaning of Section9(a) of the Act.5.Since on or about May 22, 1964, by refusing to bargain collectively with theUnion as the representative of employees in the above unit, the Respondent hasengaged in and is engaging in unfair labor practices affecting commerce within themeaning of Section 8(a) (5) and (1) of the Act.4Ken-Lee, Inc.,137 NLRB 1642,enfd.325 F. 2d 435 (C A 5).5 Ray Brooksv. N.L R.B.,348 U.S. 96. PHAOSTRON INSTRUMENT AND ELECTRONIC COMPANY355RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Phaostron Instrumentand Electronic Company, South Pasadena, California, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusive representativeof its employees in the unit described above.(b) In any manner interfering with the effort of the Union to bargain collectivelywith Respondent on behalf of the employees in the above-described unit.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of all employees in the unit herein found to be appropriate withregard to wages, hours, and other terms and conditions of employment.(b) Post at its usual place of business, copies of the attached notice 6 marked"Appendix." 7Copies of said notice, to be furnished by the Regional Director forRegion 21, shall, after being signed by the Respondent, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, in writing, within 20 days fromthe receipt by the Respondent of a copy of this Decision, what steps it has taken tocomply herewith.8It is further recommended that unless on or before 20 days from the receipt ofthisDecision and Recommended Order the Respondent notify the Regional Directorthat he will comply with the foregoing Recommended Order, the National LaborRelations Board issue an order requiring the Respondent to take the action aforesaid.6 Since notices are customarily framed in the language of the statute and becauseof their technical nature are often difficult for employees to understand, I am recom-mending that the notice in this case embody the simplified form which appears in theAppendix.'In the event that this Recommended Order Is adopted by the Board, the words"Pursuant to a Decision and Order" shall be substituted for the words "As recom-mended by a Trial Examiner" in the notice. In the additional event that the Board'sOrder is enforced by a decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals, Enforcing an Order" shall be substituted for thewords "a Decision and Order."8In the event that this Recommended Order be adopted by the Board, paragraph 2(c)shall be modified to read: "Notify the Regional Director for Region 2, in writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board, weare posting this notice to inform our employees of the rights guaranteed them in theNational Labor Relations Act:WE WILL bargain collectively with Communications Workers of America,AFL-CIO, as the law requires.WE WILL NOT interfere with the rights of our employees guaranteed them inthe National Labor Relations Act by refusing to bargain with the above-namedUnion.All our employees are free to become members of Communications Workers ofAmerica, AFL-CIO, or any other union, and they are also free not to becomemembers of any unionunlessin the future we shall enter into a valid union-shopcontract with a union which represents our employees.PHAOSTRON INSTRUMENT AND ELECTRONIC COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204, if they have any ques-tion concerning this notice or compliance with its provisions.Tallahassee Coca-Cola Bottling Company,Inc.andTeamsters,Chauffeurs,Warehousemen&Helpers Local Union#991,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independ-ent.CaseNo. 12-CA-3082.May 4,1965DECISION AND ORDEROn February 12, 1965, Trial Examiner Morton D. Friedman issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Fanning and Jenkins].The Board has considered the Trial Examiner's Decision, the excep-tions, brief, and the entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the Act, the Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatRespondent, Tallahassee Coca-Cola Bottling Company, Inc., its offi-cers, agents,successors,and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order.'We hereby correct the thirdline inthe last complete paragraph on page 357, TrialExaminer'sDecision, to read Section 102.24 of the Board's Rules instead of 102.25 andlines 2 and 3, page 358,to read Case No. 12-RC-1892 instead of Case No. 13-RC-9960.TRIAL EXAMINER'S DECISIONUpon a charge filed on December 3, 1964, by Teamsters, Chauffeurs, Warehouse-men & Helpers Local #991, affiliated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, Independent, herein calledthe Union, the Regional Director for Region 12 of the National Labor RelationsBoard, herein called the Board, issued a complaint on December 10, 1964, on behalfof the General Counsel of the Board alleging violation of Section 8(a)(5) and (1)of the Act, as amended (29 U.S.C. Sec. 151,et seq.).In addition to jurisdictionaland procedural allegations, the complaint alleges, in substance, that:152 NLRB No. 33.